                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

WISCONSIN GLAZIERS & GLASS
WORKERS MONEY PURCHASE
PLAN, PAINTERS LOCAL 781
HEALTH FUND, WISCONSIN                                 Case No. 19-CV-1605-JPS
GLAZIERS & GLASS WORKERS
APPRENTICESHIP FUND, JEFF
MEHRHOFF, and WISCONSIN                                                ORDER
GLAZIERS & GLASS WORKERS
LOCAL UNION 1204,

                       Plaintiffs,

v.

THE LURIE COMPANIES INC. and
MARK S. LURIE,

                       Defendants.


           Plaintiffs assert claims against Defendants for breach of contract and

     for violation of the Employee Retirement Income Security Act of 1974, 29

     U.S.C. § 1132 et seq. and the Labor Management Relations Act of 1947, 29

     U.S.C. § 185(a). (Docket #1). On November 26, 2019, Plaintiffs requested

     entry of default against Defendants. (Docket #4 and #12). The Clerk of Court

     entered default the next day. Plaintiffs also filed motions for default

     judgment against each of the Defendants. (Docket #6 and #14). No

     responses to the motions for default judgment have been received, and the

     time in which to submit responses as expired. Civ. L. R. 7(b).

           Because the Clerk of Court has entered default against Defendants,

     the Court must accept all well-pleaded facts relating to liability as true.
Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). However, that does not

relieve Plaintiffs of the responsibility to prove up their damages under Rule

55(b)(2) of the Federal Rules of Civil Procedure. Indeed, “even when a

default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the damages are

not deemed true,” and the Court must conduct an inquiry to ascertain the

amount of damages with reasonable certainty. e360 Insight v. The Spamhaus

Project, 500 F.3d 594, 602 (7th Cir. 2007) (quoting In re Catt, 368 F.3d 789, 793

(7th Cir. 2004)). Judgment by default may not be entered without a hearing

on damages unless “the amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence

or in detailed affidavits.” Id. (quoting Dundee Cement Co. v. Howard Pipe &

Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)).

       Plaintiffs’ motions themselves are devoid of meaningful legal or

factual argument, which is not the best approach to motion practice in

federal court. Nevertheless, Plaintiffs direct the Court to affidavits of

counsel and other witnesses which supply a basis upon which to grant

default judgment. (Docket #8, #9, #10, #16, #17, and #18). Plaintiffs’ evidence

establishes that Defendants failed to pay the contributions, damages, and

interest they owed pursuant to the parties’ agreements for certain audited

periods. Id. Defendants are also liable for Plaintiffs’ attorneys’ fees and

costs. Id. In total, Plaintiffs seek $106,060.41 from Defendant The Lurie

Companies, Inc. and $43,893.84 from Defendant Mark S. Lurie. Id.

       The claimed amounts are easily capable of ascertainment from the

computations in the documentary evidence and the affidavits submitted by

Plaintiffs. The Court, having determined “that defendants are liable to

plaintiff[s] as to each cause of action alleged in the complaint,” by its entry


                                  Page 2 of 3
of default, and that Plaintiffs’ claims for delinquent contributions, damages,

and interest are reasonably certain and well-supported, will now grant

Plaintiffs’ motions for default judgment and award them the amounts

sought. Breuer Elec. Mfg. Co. v. Toronado Sys. of Am., Inc., 687 F.2d 182, 186

(7th Cir. 1982). The same is true for Plaintiffs’ request for fees and costs, as

provided by 29 U.S.C. § 1132(g)(2) and the collective bargaining agreements

to which Defendants are bound.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motions for default judgment

(Docket #6 and #14) be and the same are hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant The Lurie Companies,

Inc. shall pay to Plaintiffs the total sum of $106,060.41, together with post-

judgment interest as provided by law;

       IT IS FURTHER ORDERED that Defendant Mark S. Lurie shall pay

to Plaintiffs the total sum of $43,893.84, together with post-judgment

interest as provided by law; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of January, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
